Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
I agree with the majority’s holding that construction of homes is not “manufacturing” under Section 2(4) of The Local Tax Enabling Act (Act), 53 P.S. §6902(4), but I do not agree with the conclusion that the one percent tax here concerned was unreasonable under William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975).
Our Supreme Court in William Penn outlined the considerations which a court must undertake in determining whether or not a tax is unreasonable under Section 6 of the Act. First, an examination must be made as to the effect of Section 17(a) of the Act, 53 P.S. §6917(a), which establishes a limit on the aggregate amount of all taxes which may be imposed by a political subdivision. Here, however, the appellants have conceded that, when the amount of the tax com cerned is combined with the other taxes imposed by the School District, the sum does not exceed the maxi-*37mam allowable under Section 17(a). Secondly, consideration must be given to tbe effect of Section 8 of tbe Act, 53 P.S. §6908, wbicb sets limits upon certain specified types of taxes. Here, the tax at issue is not specifically listed in Section 8, but we must still consider whether or not tbe listed taxes are sufficiently similar to tbe present tax so as. to provide an indication of its reasonableness. William Penn. Section 8 (5) establishes a one percent ceiling for taxes on tbe transfer of real property, and I believe that such a tax is so similar to tbe instant tax (a one percent tax on building construction) as to establish that tbe School District here did not act unreasonably.
That tbe instant tax would raise obstacles to new residents moving into tbe community would be equally applicable to a tax on tbe transfer of real property. Yet tbe General Assembly has already decided that such a tax is reasonable, if limited to one percent and I can detect no significant difference, therefore, economic or otherwise, between that tax and tbe one presently before us.
I would therefore hold this tax to be reasonable.
Judge MacPhail joins in this dissent.